
	

114 HR 500 IH: Survivors of Human Trafficking Empowerment Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Honda (for himself, Mr. Poe of Texas, Mr. Rodney Davis of Illinois, Ms. Bass, and Ms. Lee) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the United States Advisory Council on Human Trafficking to review Federal Government
			 policy on human trafficking.
	
	
 1.Short titleThis Act may be cited as the Survivors of Human Trafficking Empowerment Act. 2.United States Advisory Council on Human Trafficking (a)EstablishmentThere is established the United States Advisory Council on Human Trafficking (referred to in this section as the Council), which shall provide advice and recommendations to the Senior Policy Operating Group (referred to in this section as the Group) established under section 105(g) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(g)) and the President's Interagency Task Force to Monitor and Combat Trafficking established under section 105(a) of that Act (22 U.S.C. 7103(a)) (referred to in this section as the Task Force).
			(b)Membership
 (1)CompositionThe Council shall be composed of not fewer than 8 and not more than 14 individuals who are— (A)survivors of human trafficking; or
 (B)nongovernmental experts or professionals in the human trafficking field. (2)Representation of survivorsTo the extent practicable, not less than 50 percent of members of the Council shall be survivors of trafficking, who shall accurately reflect the diverse backgrounds of survivors of trafficking, including—
 (A)survivors of sex trafficking and survivors of labor trafficking; and (B)survivors who are United States citizens and survivors who are aliens lawfully present in the United States.
 (3)AppointmentNot later than 180 days after the date of the enactment of this Act, the President shall appoint the members of the Council.
 (4)Term; reappointmentCouncil members shall serve for terms of 2 years and may be reappointed by the President to serve additional 2-year terms.
 (c)FunctionsThe Council shall— (1)be a nongovernmental advisory body to the Group;
 (2)meet, at its own discretion, or at the request of the Group, not less frequently than annually to review Federal Government policy and programs intended to combat human trafficking, including programs related to the provision of services for victims, and serve as a point of contact for Federal agencies reaching out to human trafficking survivors for input on programming and polices relating to human trafficking in the United States;
 (3)formulate assessments and recommendations to ensure that United States policy and programming efforts conform, to the extent practicable, to the best practices in the field of human trafficking prevention; and
 (4)meet with the Group not less frequently than annually and not later than 45 days before the next meeting of the Task Force to formally present the Council's findings and recommendations.
 (d)ReportsEvery year beginning after the date of the enactment of this Act, the Council shall submit a report that contains the findings derived from the reviews conducted pursuant to subsection (c)(2) to—
 (1)the chair of the Task Force; (2)the members of the Group; and
 (3)the Committees on Foreign Affairs, Homeland Security, Appropriations, and the Judiciary of the House of Representatives, and the Committees on Foreign Relations, Appropriations, Homeland Security and Governmental Affairs, and the Judiciary of the Senate.
 (e)Employee statusMembers of the Council— (1)shall not be considered employees of the United States Government for any purpose; and
 (2)shall not receive compensation other than reimbursement of travel expenses and per diem allowance in accordance with section 5703 of title 5, United States Code.
 (f)Nonapplicability of FACAThe Council shall not be subject to the requirements under the Federal Advisory Committee Act (5 U.S.C. App.).
 3.SunsetThis Act shall cease to be effective on September 30, 2021.  